 



Exhibit 10.40
FIRST AMENDMENT TO RESTRICTED STOCK AGREEMENT
     THIS FIRST AMENDMENT TO RESTRICTED STOCK AGREEMENT (the “Agreement”) is
made as of this 8 day of November, 2007 by and between Group 1 Automotive, Inc.,
a Delaware corporation (the “Company”), and Earl J. Hesterberg (“Executive”).
Capitalized terms used but not defined herein have the meanings attributed to
such terms in the Agreement.
     WHEREAS, pursuant to the Agreement, the Company awarded 70,000 Restricted
Shares to Executive; and
     WHEREAS, the Company desires to extend the dates at which the Forfeiture
Restrictions are scheduled to lapse with respect to those Restricted Shares for
which the Forfeiture Restrictions have not yet lapsed and Executive is agreeable
to such extension.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
     1. Notwithstanding anything to the contrary in (a) the Agreement, (b) the
Employment Agreement dated April 9, 2005 by and between the Company and
Executive, and (c) the Notice of Grant of Award and Award Agreement effective
April 21, 2005 with respect to the award of the Restricted Shares, the
Forfeiture Restrictions applicable to the Restricted Shares will lapse in
accordance with the following schedule, provided that Executive has been
continuously employed by the Company from the date of the Agreement through the
lapse date set forth below:

      Number of Restricted Shares   Date of Lapse       20,000   April 21, 2007
10,000   May 15, 2008 10,000   May 15, 2009 30,000   May 15, 2010

Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Restricted Shares then subject to the Forfeiture Restrictions on the date
Executive’s employment with the Company is terminated by reason of death or
Disability.
     2. Except as amended hereby, the Agreement is specifically ratified and
reaffirmed.

 



--------------------------------------------------------------------------------



 



EXECUTED this 8 day of November, 2007, effective for all purposes as provided
above.

            GROUP 1 AUTOMOTIVE, INC.
      By:    /s/ Darryl M. Burman       Name:    Darryl M. Burman       Title:  
 Vice President       EXECUTIVE
      By:    /s/ Earl J. Hesterberg       Name:   Earl J. Hesterberg       
Title:   President & Chief Executive Officer     

SIGNATURE PAGE FOR
AMENDMENT TO RESTRICTED STOCK AGREEMENT
FOR EARL J. HESTERBERG

-2-